Exhibit Paperweight Development Corp and Subsidiaries Statement of Computation of Ratio of Earnings to Fixed Charges (unaudited) 2007 2006 2005 2004 2003 Net earnings from continuing operations $ 4,194 $ 10,817 $ (4,303 ) $ 27,624 ) $ 11,967 Add:Income tax expense 253 633 548 422 430 Add:Interest expense 48,943 49,186 49,590 9,160 54,160 Portion of rent deemed interest factor 2,516 2,751 2,827 2,949 2,662 Total earnings available for fixed charges $ 55,906 $ 63,387 $ 48,662 $ 24,907 $ 69,219 Fixed charges: Interest expense 48,943 49,186 49,590 49,160 54,160 Portion of rent deemed interest factor 2,516 2,751 2,827 2,949 2,662 Total fixed charges $ 51,459 $ 51,937 $ 52,417 $ 52,109 $ 56,822 Ratio of earnings to fixed charges 1.1 1.2 0.9 0.5 1.2
